Judgment of the Special Term reversed on the law and judgment of the Buffalo City Court affirmed, with costs in this court and in the Special Term. Memorandum: According to the undisputed evidence of the plaintiff, a pile of ice which caused the accident was placed on the side of the street by an agency of the defendant city, and had there existed for several days. The trier of the facts could and did find that the defendant was negligent. It cannot be said, as a matter of law, that defendant was not negligent. The notice of claim was sufficiently definite and accurate for the purpose for which it was required, to wit, to enable the city to locate the place and the time of the accident and determine its liability. The case of Lee v. Village of Greenwich (48 App. Div. 391) has been modified if not overruled by Comstock v. Village of Schuylerville (139 App. Div. 378). (See, also, Weisman v. City of New York, 219 N. Y. 178, 186.) All concur. (The judgment reverses a Buffalo City Court judgment in favor of plaintiff and dismisses the complaint in an action for damages to an automobile resulting from negligent condition of public street.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.